T



                                                              6
          O+FlCE.OF   THE ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN
     _.




Roerrablo Will Mmn Blohardroa
AulrNa8 8ureaxy of mate
Aumtln, Ton*
Dwr8lrt


          rtt~0rwtut ror
fully 0oD61d.?odv thir d
Quut 68 follrnt




                                       to knew wheahu   it




         ~~$lolrlSa&, Vortttb~~a      AMotatod Tax88 Cirll 8t6t-
uwa, road* 68 rollorrt
Bonorablfe
         Kill idanniiiehardson,
                              Page 2


        "The directors may adopt by-laws for the
    ~overmmnt of ths corporation.   Such by-lam
    -may be altered,   ohenged or mended by a r;ajorits
     vote ot tke stockholders     at any elactioc   or
     spacial neetins orderedfor thst pq~oes by
     the directors   or truzqtees, on c ;iiritthri a?pli-
     cation cf e naJo13i.y of Lhe stockholders      or
     JQOLbsr5."